DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "24" (Figure 1C; throughout specification) and "34" (Figures 7-9; paragraphs [0056], [0062]) have both been used to designate “second resilient member”.  
Reference character "34" has been used to designate both “guiding means 34” in Figure 1b and paragraph [0039] and “second resilient member 34” in Figures 7-9 and paragraphs [0056] and [0062]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: groove 103 in paragraph [0050].  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because it uses phrases which can be implied (“the present invention relates to”) and uses legal phraseology (“means”). Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities that require appropriate correction:
There appears to be a typographical error regarding “second co-acting means 101, 102” in paragraph [0040]; “first co-acting means are at least one groove 101, 102, 103” in paragraph [0050]; and “from position 101 to position 102” in paragraph [0062]. 
In paragraph [0045], “in this state” appears to be a typographical error. 
In paragraph [0048], there appears to be a typographical error regarding “. the opening 94 of the plunger rod 90 is engage with” as opposed to “. the opening 94 of the plunger rod 90 is engaged with…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the terminal distal end” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the terminal distal end of the activation member” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected for being dependent on claim 10. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Carrel et al. (WO 2009/040602).

Regarding claim 1, Carrel discloses an assembly (Figures 1-3) for a medicament delivery device (device 1), the assembly comprising: 
a housing (housing 30); 
an operation member (intermediate sleeve 50) rotatably positioned within the housing (Figure 1; “intermediate sleeve being movable in rotation with respect to said housing” [0034]), where the operation member has a first position (Figure 4) and a second position (Figure 15); and 
an activation member (safety shield 40) slidably positioned within and rotatably restricted relative to the housing (“the safety shield 40 is received within the housing 30 and is movable with respect to said housing 30” [0071]; “the safety shield 40 is not allowed to rotate” [0096]), where the activation member comprises a distal end (end having peg 41; Figure 1) operatively engaged with the operation member (via engagement of peg 41 in cam 56 of the intermediate sleeve 50; “The intermediate sleeve 50 being coupled to the housing 30, the proximal movement of the safety shield 40 has the consequence to cause the movement of the peg 41 in the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 7.” [0087], where the distal end is slidably engaged with the operation member when the operation member is in the first position (Figure 4), during rotation to the second position (“the proximal movement of the safety shield 40 has the consequence to cause the movement of the peg 41 in the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 7. The movement of the peg 41 in the inclined proximal portion 56a of the cam 56 causes the intermediate sleeve 50 to rotate with respect to the safety shield 40” [0087]; “The user then continues to apply a small distal force on the housing and in the same way as described above, this causes the peg 41 to further move within the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 11. This further movement of the peg 41 within the proximal portion 56a of the cam 56 causes further rotation of the intermediate sleeve 50 with respect to the push button 80.” [0090]) and when the operation member in the second position (“In consequence, as shown on figure 15, the peg 41 has rotated with respect to the intermediate sleeve 50 and it is now at the proximal end of the intermediate portion 56c of the cam 56.” [00100]); 
wherein proximal movement of the housing relative to the activation member when the activation member is positioned at a medicament delivery site causes the distal end of the activation member to move axially and distally relative to the operation member causing the operation member to rotate relative to the housing and the activation member from the first position to the second position (“In order to proceed with the injection, the user grabs the device 1 by the housing 30 and he applies the distal end of the device 1, namely the distal end of the safety shield 40 on the site of injection (not shown). He then applies a distal force on the housing, which causes the safety shield 40 to move in the proximal direction with respect to the housing 30. The intermediate sleeve 50 being coupled to the housing 30, the proximal movement of the safety shield 40 has the consequence to cause the movement of the peg 41 in the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 7. The movement of the peg 41 in the inclined proximal portion 56a of the cam 56 causes the intermediate sleeve 50 to rotate with respect to the safety shield 40” [0087]; “The user then continues to apply a small distal force on the housing and in the same way as described above, this causes the peg 41 to further move within the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 11. This further movement of the peg 41 within the proximal portion 56a of the cam 56 causes further rotation of the intermediate sleeve 50 with respect to the push button 80.” [0090]).

Regarding claim 2, Carrel discloses the assembly of claim 1, wherein the operation member (intermediate member 50) is rotatably positioned within a distal end (top body 30a) of the housing (Figure 2, wherein the distal portion of intermediate member 50 is positioned within the top body 30a).

Regarding claim 3, Carrel discloses the assembly of claim 1, wherein the operation member (intermediate member 50) comprises a co-acting pathway (cam 56).

Regarding claim 4, Carrel discloses the assembly of claim 3, where the distal end of the activation member (safety shield 40) has a co-acting protrusion (peg 41) slidably positioned in the co-acting pathway (“causes the peg 41 to further move within the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 11” [0090]).

Regarding claim 5, Carrel discloses the assembly of claim 4, wherein the co-acting pathway (cam 56) is non-linear (Figure 4).

Regarding claim 6, Carrel discloses the assembly of claim 3, wherein the distal end of the activation member (safety shield 40) has a co-acting protrusion (peg 41) slidably positioned in the co-acting pathway (cam 56) such that the co-acting protrusion is guided by and follows the co-acting pathway when the operation member moves axially relative to the activation member (“He then applies a distal force on the housing, which causes the safety shield 40 to move in the proximal direction with respect to the housing 30. The intermediate sleeve 50 being coupled to the housing 30, the proximal movement of the safety shield 40 has the consequence to cause the movement of the peg 41 in the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 7. The movement of the peg 41 in the inclined proximal portion 56a of the cam 56 causes the intermediate sleeve 50 to rotate with respect to the safety shield 40” [0087]).

Regarding claim 7, Carrel discloses the assembly of claim 1 further comprises a resilient member (first helical spring 100) that is in a pretensioned state when the operation member is in the first position, where the resilient member is pre-tensioned in an axial direction (“On figures 2 and 3 the proximal end of the first spring 100 bears on a radial rim 31 located on an inner cylinder 32 of top body 30a. The distal end of the first spring 100 bears on an outer rim 71 provided at the distal end of the piston rod 70. On these figures and in this ready to use position of the device 1, the first spring is in a compressed condition” [0082]).

Regarding claim 8, Carrel discloses the assembly of claim 7, wherein the resilient member (first helical spring 100) is in a released state when the operation member is in the second position (“On figures 17 and 18, the spring 100 is in its expanded state, the piston 4 has reached the distal end of the container 20 and all the product has been expelled.” [0099]; Figures 15-16).

Regarding claim 9, Carrel discloses the assembly of claim 1, wherein the terminal distal end (distal end of safety shield 40) has a protrusion (peg 41; Figure 1) that is slidably engaged with the operation member (“causes the peg 41 to further move within the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 11” [0090]).

Regarding claim 10, Carrel discloses the assembly of claim 1, wherein the terminal distal end of the activation member (distal end of safety shield 40) comprises two distally extending arms (see annotated Figure 1 below), where each arm comprises a protrusion (peg 41, see also Figure 10 for each peg 41) slidably engaged with the operation member (“The intermediate sleeve 50 being coupled to the housing 30, the proximal movement of the safety shield 40 has the consequence to cause the movement of the peg 41 in the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 7. The movement of the peg 41 in the inclined proximal portion 56a of the cam 56 causes the intermediate sleeve 50 to rotate with respect to the safety shield 40” [0087]).













Regarding claim 11, Carrel discloses the assembly of claim 10, wherein the operation member (intermediate sleeve 50) further comprises two non-linear pathways (cam 56, two shown in Figures 4-5 on left and right side of window 51, for example), where the protrusions (peg 41) on the distally extending arms are slidably engaged with two non-linear pathways (“The intermediate sleeve 50 being coupled to the housing 30, the proximal movement of the safety shield 40 has the consequence to cause the movement of the peg 41 in the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 7. The movement of the peg 41 in the inclined proximal portion 56a of the cam 56 causes the intermediate sleeve 50 to rotate with respect to the safety shield 40” [0087]; Figure 4, 7, 11, 15).

Regarding claim 12, Carrel disclose the assembly of claim 1, wherein the distal end of the activation member (end of safety shield 40 having peg 41) further comprises a lock (peg 41) to prevent proximal axial movement of the activation member when medicament delivery is complete and the activation member is removed from an injection delivery site (“at the end of the injection, because of the peg 41 being now in regards with the longitudinal intermediate portion 56c of the cam 56, the withdrawal of the device 1 from the injection site causes the distal movement of the safety shield 40 drawn by the second spring 110 tending to come back to an extended condition…As shown on figure 21, the safety shield is now locked in its extended position by means of peg 41 blocked in the distal portion 56b of the cam 56 of the intermediate sleeve 50.” [00101-00102]).

Regarding claim 13, Carrel discloses a method of initiating an injection of medicament (“With reference to figures 17 and 18, the injection is completed by virtue of spring 100 acting as a biasing means on the piston rod 70 and causing the distal movement of the piston rod 70, thereby causing the product to be expelled via the needle 3” [0099]; see [0086-00102]) comprising: 
providing an assembly (Figures 1-3) comprising: 
an operation member (intermediate sleeve 50); and 
an activation member (safety shield 40) having a proximal end (end of safety shield that contacts the skin; “the user grabs the device 1 by the housing 30 and he applies the distal end of the device 1, namely the distal end of the safety shield 40 on the site of injection (not shown).” [0087]) and a distal end (end of safety shield 40 having peg 41) and slidably arranged relative to the operation member (“the proximal movement of the safety shield 40 has the consequence to cause the movement of the peg 41 in the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 7.” [0087]); 
pressing the proximal end against an injection delivery site such that the activation member moves distally relative to the operation member (“In order to proceed with the injection, the user grabs the device 1 by the housing 30 and he applies the distal end of the device 1, namely the distal end of the safety shield 40 on the site of injection (not shown). He then applies a distal force on the housing, which causes the safety shield 40 to move in the proximal direction with respect to the housing 30. The intermediate sleeve 50 being coupled to the housing 30, the proximal movement of the safety shield 40 has the consequence to cause the movement of the peg 41 in the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 7.” [0087]); 
slidably engaging the distal end of the activation member with the operation member to cause the operation member to rotate relative to the activation member (“The movement of the peg 41 in the inclined proximal portion 56a of the cam 56 causes the intermediate sleeve 50 to rotate with respect to the safety shield 40” [0087]; “The user then continues to apply a small distal force on the housing and in the same way as described above, this causes the peg 41 to further move within the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 11.” [0090]; “as shown on figure 15, the peg 41 has rotated with respect to the intermediate sleeve 50 and it is now at the proximal end of the intermediate portion 56c of the cam 56.” [0099]); and 
releasing a pretensioned first resilient member (first helical member 100; “in this ready to use position of the device 1, the first spring is in a compressed condition” [0082]) to cause delivery of a medicament within the delivery site (“With reference to figures 17 and 18, the injection is completed by virtue of spring 100 acting as a biasing means on the piston rod 70 and causing the distal movement of the piston rod 70, thereby causing the product to be expelled via the needle 3” [0099]).

Regarding claim 14, Carrel discloses the method of claim 13, further comprising moving a protrusion (peg 41) located on the distal end of the activation member (safety shield 40) along a non-linear pathway (cam 56) on the operation member (intermediate sleeve 50; “The intermediate sleeve 50 being coupled to the housing 30, the proximal movement of the safety shield 40 has the consequence to cause the movement of the peg 41 in the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 7.” [0087]).

Regarding claim 15, Carrel discloses the method of claim 13, further comprising rotating the operation member to rotate from a first position (Figure 4) to a second position (Figure 15; “The movement of the peg 41 in the inclined proximal portion 56a of the cam 56 causes the intermediate sleeve 50 to rotate with respect to the safety shield 40” [0087]; “The user then continues to apply a small distal force on the housing and in the same way as described above, this causes the peg 41 to further move within the proximal portion 56a of the cam 56 of the intermediate sleeve 50 as shown on figure 11.” [0090]; “as shown on figure 15, the peg 41 has rotated with respect to the intermediate sleeve 50 and it is now at the proximal end of the intermediate portion 56c of the cam 56.” [0099]).

Regarding claim 16, Carrel discloses the method of claim 15, wherein the rotation of the operation member (“The movement of the peg 41 in the inclined proximal portion 56a of the cam 56 causes the intermediate sleeve 50 to rotate with respect to the safety shield 40” [0087]) is counterclockwise when seen from a distal end of the housing (top body 30a; Figures 4, 7, 11, and 15).

Regarding claim 17, Carrel discloses the method of claim 13 further comprising locking the operation member in an extended position to prevent distal axial movement of the activation member when the activation member is removed from the injection delivery site (“at the end of the injection, because of the peg 41 being now in regards with the longitudinal intermediate portion 56c of the cam 56, the withdrawal of the device 1 from the injection site causes the distal movement of the safety shield 40 drawn by the second spring 110 tending to come back to an extended condition…As shown on figure 21, the safety shield is now locked in its extended position by means of peg 41 blocked in the distal portion 56b of the cam 56 of the intermediate sleeve 50.” [00101-00102]).

Regarding claim 18, Carrel discloses the method of claim 13 further comprising moving the activation member (safety shield 40) proximally by releasing an axially directed force in a second resilient member (second helical spring 110) when the activation member is removed from the injection delivery site (“at the end of the injection, because of the peg 41 being now in regards with the longitudinal intermediate portion 56c of the cam 56, the withdrawal of the device 1 from the injection site causes the distal movement of the safety shield 40 drawn by the second spring 110 tending to come back to an extended condition. As shown on figures 19-22, the safety shield 40 now covers the needle 3 and the injection device 1 can be safely handed.” [00101]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783